DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-12 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
abstract idea: receive communications from [a] user for a test selection, and test answers from said user; store one or more available tests, and administer said selected test among said one or more available tests to said user; monitor at least one behavior of said user when taking said selected test, analyze said at least one monitored behavior and generate a feedback for said user; and provide said generated feedback to said user during continued administration of said selected test, generate at least a second practice test with different questions than said selected test generated feedback.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is one of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or teaching. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a system comprising an input module, a central server, a computing device, an output module, etc., which are utilized to facilitate the recited functions with respect to: receiving communication from a user; storing and administering tests; monitoring and analyzing the behavior of the user; generating feedback to the user, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a database; receiving an input/selection from a user; presenting data to the user; analyzing a response(s) received from the user; generating, based on the analysis of the above analysis, one or more results or feedbacks to the user, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
In addition, the original disclosure describes one or more embodiments directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a process where a user utilizes a conventional computer to access data from—or interact with—an online service provider; such as creating an account for a service, downloading one or more textbooks, etc. 

The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. For instance, claim 5 recites “said computing device is configured to monitor eye movement of said user when taking said test, including eye movement per question”. However, given the high level of generality of the above limitation, a conventional computer input unit—such as a webcam—that simply records the user’s eye movements is sufficient to achieve the above function. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-12 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 1 recites, “said computing device further configured to analyze said at least one monitored behavior and generate a feedback for said user; and an output module said output module configured to provide said generated feedback to said user during continued administration of said selected test, said output module having a custom test generator that generates at least a second practice test with different questions than said selected test generated feedback”.
	However, it is unclear whether the above limitation is implying that the output module is providing two different feedbacks; such as: (i) the feedback that the “computing device” is generating based on the analysis of the user’s behavior, and (ii) the second practice test generated via the “custom test generator”. It is also unclear what is implied per the phrase, “said selected test generated feedback”. Consequently, the current claims are ambiguous at least for the reasons above.     
(b)	Claim 2 recites, “wherein said second practice test includes subjects where said user got test questions incorrect in said selected test”
	It appears that the user must answer the test questions incorrectly in order to implement claim 2. Accordingly, it is unclear how claim 2 is achieved when the user correctly answers the questions in the selected test. 
wherein said second practice test includes subjects where said user got correct, but took over a preselected set time to answer, in said selected test”
	It appears that the user must not only answer some subjects correctly, but also spend over a preselected set time to answer, in order to implement claim 4. Accordingly, it is unclear how claim 4 is achieved when (i) the user gets all subjects incorrect in the selected test, or (ii) the user spends small amount of time (a time less than the preselected set time) to correctly answer the subjects in the selected test.
(d)	Claim 6 recites, “wherein said second practice test includes subjects where said user got correct, but required excessive visual scanning, in said selected test”  
	It appears that the user must not only answer some subjects correctly, but also perform excessive visual scanning, in order to implement claim 6. Thus, it is unclear how claim 6 is achieved when the user (i) answers all the subjects incorrectly in the selected test, or (ii) required a moderate amount of visual scanning to correctly answer all the subjects in the selected test. 
(e)	Claim 10 recites, “wherein said second practice test includes subjects where said user partially eliminated answers, but left at least two un-eliminated, in said selected test, regardless of whether or not the question in said selected test was answered correctly or not”
	It appears that the user must not only partially eliminate answers, but also leave at least two un-eliminated ones, in order to implement claim 10.  Accordingly, it is unclear how claim 10 is achieved when the user (i) does not partially eliminate answers, or (ii) partially eliminated answers but left only one (or none) un-eliminated one. 
metrics analyzer that said analyzes said at least one monitored behavior and generate a feedback for said users, based on said monitored behavior and the subject of said test questions during said test”
	However, it is unclear whether the term “a feedback”, as recited above, is referring to one of the feedbacks implied per claim 1 or a newly generated feedback. Furthermore, (i) it is unclear what is implied per the term “said analyzes”, and (ii) the term “said users” lacks sufficient antecedent basis.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
5.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-12 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 



(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (see claims 1 and 12):  
“an input module . . . configured to receive communications from the user . . .” “an output module . . . configured to provide said generated feedback . . . said output module having a custom test generator that generates at least a second practice test . . .”
a metrics analyzer that said analyzes said at least one monitored behavior and generate a feedback . . .”
The written description appears to disclose a corresponding structure or material as applied to the “input module”; such as  a user interface that displays one or more virtual buttons that allow the user to provide input (e.g. see page 19 of the specification). However, regarding the “output module” that involves the “custom test generator”, the written description: (i) fails to disclose the corresponding structure, material, or acts that correspond to the above element(s), and also (ii) fails to clearly link the structure, material, or acts to the claimed function(s) associated with the above element(s).  
Similarly,  the written description: (i) fails to disclose the corresponding structure, material, or acts that correspond to the “metrics analyzer”, and also (ii) fails to clearly link the structure, material, or acts to the claimed function(s) associated with the “metrics analyzer”.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1 is rejected under 35 U.S.C.102(a)(1) as being anticipated by Orr 2004/0029092. 
Regarding claim 1, Orr teaches the following claimed limitations: a testing and study administration system for administering a test to a user comprising: an input module, said input module configured to receive communications from the user for a test selection, and test answers from said user ([0037]: e.g. a system/method for testing and training a user, wherein the system presents a list of tests for selection by the user. Accordingly, the system already comprises an input module, said input module configured to receive communications from the user for a test selection, and test answers from said user); a central server, configured to store one or more available tests, and to administer said selected test among said one or more available tests to said user ([0009] lines 13-27; FIG 1, label ‘102’; FIG 4, labels ‘404’ and ‘408’: e.g. the system already comprises a server that stores various components, including test scenarios; and thereby it administers a selected test from a list of tests); a computing device configured to monitor at least one behavior of said user, when taking said selected test, said computing device further configured to e.g. once the student starts taking the test, the system monitors one or more behaviors of the student; such as one or more responses that the student is providing with respect to simulation questions, etc.; and wherein the system further generates, based on the analysis of the received response(s), one or more feedbacks to the user; such as: presents the student’s result, presents non-simulation questions, etc. Note also that, based on the type of scenario being presented, the system is already configured to present feedback (i) after the end of the scenario, or (ii) after each response [0036]); said output module having a custom test generator that generates at least a second practice test with different questions than said selected test generated feedback ([0110] , [0111]: e.g. once the student has completed the questions for the selected test, such as the simulation questions generated by a first engine, the server calls another engine for presenting non-simulation based questions to the student. In this case the non-simulation questions are different from the simulation questions. Thus, the system already implements a module that has a custom test generator that generates at least a second practice test with different questions than the selected test generated feedback).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 2-4, 7, 11 and 12 are rejected under 35 U.S.C.103 as being unpatentable over Orr 2004/0029092. 	
Regarding claim 2, Orr teaches the claimed limitations as discussed above per claim 1. 
Orr further teaches, wherein said computing device is configured to monitor a time for taking said test ([0043] lines 10-20: e.g. the system displays a time indicator that indicates the time remaining; and therefore, it already monitors a time for taking the test); 
	Orr does not explicitly describe that the time being monitored includes a time per question.
	However, since Orr already implements an algorithm that allows an authorized user to specify a time constraint for a test ([0043] lines 10-20; [0087] lines 9-12), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Orr’s system; for example, by upgrading the 

	Regarding claim 3, Orr teaches the claimed limitations as discussed above per claim 2. 
	Orr further teaches, wherein said second practice test includes subjects where said user got test questions incorrect in said selected test ([0071], [0076] lines 1-7; [0110], [0111]: e.g. during a given test, such as a test involving simulation questions related to a spreadsheet application, the student answers some questions correctly and some questions incorrectly [see FIG 12/13]. Furthermore, the questions on second test, such as one or more of the non-simulation questions, are also related to the same field—spreadsheet application; and therefore, the second test already includes subjects where the student got test questions incorrect in the selected test).
	Note that claim 3 is directed to a conditional limitation since it is achieved only when the user is answering the test questions incorrectly. For instance, claim 3 is redundant when the student answers all the questions of the selected test correctly. 
	Regarding claim 4, Orr teaches the claimed limitations as discussed above per claim 3. 
	
Orr further teaches, wherein said second practice test includes subjects where said user got correct, but took over a preselected set time to answer, in said selected test ([0072], [0075], [0110], [0111]: e.g. similar to the point made with respect to claim 3, the student answers some questions correctly and some questions incorrectly when taking the first test, such as the test involving simulation questions related to spreadsheet application [e.g. see FIG 12/13]. The system also determines that the student’s efficiency is lower than the optimal efficiency since the number of actions that the student performed to get the correct answer is more than the optimal number of actions required for that questions [0075]. This teaching, along with the modification discussed per claim 2, indicates that the system determines whether the student took over a preselected set time to correctly answer the question. Furthermore, the questions on the second test, such as one or more non-simulation questions, are also related to the same field—spreadsheet application; and therefore, the second test already includes subjects where the student got correct, but took over a preselected set time to answer, in the selected test). 
	Claim 4 is also directed to a conditional limitation since it is achieved only when the user is spends over a preselected set time to correctly answer subjects in the selected test. For instance, claim 4 is redundant when the user answers the subjects incorrectly, or when the user spends to small amount of time (e.g. a time less than preselected set time) to correctly answer the subjects.     
Regarding claim 7, Orr teaches the claimed limitations as discussed above per claim 2. Although Orr does not explicitly describe that the computing device is configured to monitor music played by said user during said test, Orr already teaches that the student has the option to present the questions and/or instructions in audio format ([0041] lines 22-25; [0043] lines 13-17).
Orr; for example, by upgrading the algorithm so that it also evaluates one or more audio played by the student during the test (e.g. audio data related to instructions; audio data related to test questions; audio data relating to music, etc.); and wherein the system further estimates the effect of the audio data on the student’s progress, so that the student would be allowed to access one or more audio materials that are more beneficial to the student’s progress. 
Regarding claim 11, Orr teaches the claimed limitations as discussed above per claim 2. Orr further teaches, wherein said computing device is configured to monitor highlighting of questions by said user during said test ([0041] lines 5-13: e.g. during the test, the student is required to highlight one or more portions on the test; and therefore, the computing device is already configured to monitor highlighting of questions by the user during said test).
Regarding claim 12, Orr teaches the claimed limitations as discussed above per claim 2. Orr further teaches, metrics analyzer that said analyzes said at least one monitored behavior and generate a feedback for said users, based on said monitored behavior and the subject of said test questions during said test ([0062], [0070], [0111]: e.g. the system monitors one or more behaviors of the student during the test; such as one or more responses that the student is providing with respect to simulation questions, etc.; and thereby it generates one or more feedbacks to the student; such as: presenting the student’s result, presenting non-simulation questions, etc., and wherein the system also presents the result to the administrator [0074]. Note also that, based on the type of scenario being presented, the system presents feedback (i) after each response, or after the end of the scenario [0036]).
Orr 2004/0029092 in view of Harney 2016/0071424.
	Regarding claim 5, Orr teaches the claimed limitations as discussed above per claim 2.
	Orr does not teach, said computing device is configured to monitor eye movement of said user when taking said test, including eye movement per question.
	However, Harney discloses a computing device that a student utilizes when taking a test, wherein the computing device incorporates a webcam for capturing the student’s eye movements during the test; and thereby the device determines one or more portions of the text where the student spent the longest time ([0276]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Orr in views of Harney; for example, by incorporating a webcam for capturing the student’s eye movements during the test; and wherein the system’s algorithm is further upgraded so that it identifies one or more portions of the test where the student spent the longest time (e.g. one or more portions as applied to the simulation questions, and/or one or more portions as applied to the non-simulation questions, etc.), so that the system further applies the result from the above process when determining the student’s efficiency as applied to one or more of the test questions ([0075]), so that the accuracy of the system is improved.   
	Regarding claim 6, Orr in views of Harney teaches the claimed limitations as discussed above per claim 5.
Orr further teaches, wherein said second practice test includes subjects where said user got correct, but required excessive visual scanning, in said selected test ([0072], [0075], [0110], [0111]: e.g. when correctly answering one or more of the simulation questions related to the spreadsheet application, the student makes several actions, including a number of actions that exceeded the optimal number of actions required to correctly answer the question [0075]. The above indicates that the student required excessive visual scanning in the test. It is also worth noting that the questions on the second test, such as one or more of the non-simulation questions, are also related to the same field—spreadsheet application; and therefore, the second test already includes subjects where the student got correct, but required excessive visual scanning, in the selected test).
Claim 6 is directed to a conditional limitation since it is achieved only when the user required excessive visual scanning to correctly answer subjects in the selected test. For instance, claim 6 is redundant when the user answers the subjects incorrectly in the selected test, or when the user required just a moderate amount of visual scanning to correctly answer all the subjects in the selected test.     
	Regarding claim 9, Orr teaches the claimed limitations as discussed above per claim 2. 
Orr does not explicitly describe that wherein said computing device is configured to monitor partial answer elimination during said test.
However, Harney discloses a computing device that a student utilizes when taking a test, wherein the computing device incorporates a webcam for capturing the 

It is also worth noting that Orr already presents multiple choice type questions to the student ([0041] lines 13-16).    
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Orr in views of Harney; for example, by incorporating a webcam for capturing the student’s eye movements during the test; and wherein the system’s algorithm is further upgraded so that it generates, as applied to each of the one or more portions of the test, a heat map that indicates the length of time that the user spent on that portion (e.g. the heat map would indicate at least (i) a portion that involves one or more answer-choices associated with a large time duration, and (ii) a portion involving one or more answer-choices associated with a short time duration; and this indicates that the answer-choices associated with the short time duration are the ones that the student has partially eliminated, etc.), so that the system further applies the result from the above process when determining and documenting the student’s efficiency as applied to one or more of the test questions ([0075]); and thereby improving the accuracy and reliability of the system.    
Regarding claim 10, Orr in views of Harney teaches the claimed limitations as discussed above per claim 9. 
	Given the modification discussed above, Orr further teaches, wherein said second practice test includes subjects where said user partially eliminated answers, but left at least two un-eliminated, in said selected test, regardless of whether or not the e.g. when the first test involves non-simulation questions, such as a multiple-choice type question related to a spreadsheet application, the student attempts select one answer-choice from a plurality of answer-choices after evaluating each answer-choice; and wherein the heat map, per the modification applied to claim 9, indicates answer choices that the user did not eliminate [i.e. at least two un-eliminated answer-choices]. Furthermore, one or more of the questions presented in the second test are also in the same field—spreadsheet application, wherein the second test involves a different subset of non-simulation questions or simulation questions. Thus, the second practice test already includes subjects where the user partially eliminated answers, but left at least two un-eliminated, in the selected test).
Claim 10 is also directed to a conditional limitation since it is achieved only when the user partially eliminated answers, but left at least two un-eliminated ones. For instance, claim 10 is redundant when the user did not partially eliminate any of the answers, or when the user left only one (or none) un-eliminated one. 
●	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Orr 2004/0029092 in view of Chatterjee 2019/0110726.
Regarding claim 8, Orr teaches the claimed limitations as discussed above per claim 2.  
Orr does not teach that said computing device is configured to monitor fitness statistics of said user during said test.
However, Chatterjee discloses a system that evaluates—via a wearable device—the fitness of the user, such as the mental state or stress level of the user, as the user is performing one or more tasks on a computer ([0027], [0028], [0037]).
Orr in view of Chatterjee; for example, by incorporating one or more devices that measure physiological state of the student, such as a wearable device that measures the student’s heart rate variability, etc., wherein data from the wearable device is communicated to the user’s computer; and wherein the system’s algorithm is further upgraded so that it utilizes the data received from the wearable device to further refine the efficiency rate being calculated for the student ([0071] lines 19-26 and [0072]). 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715